DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 60-64 are pending in the instant application.  According to the Amendments to the Claims, filed December 28, 2020, claims 60 and 62-64 were amended and claims 1-59 were cancelled.

Status of Priority

	This application is a Continuation (CON) of US Application No. 16/120,837, filed September 4, 2018 and now US 10,519,158, which is a Continuation (CON) of abandoned US Application No. 15/878,142, filed January 23, 2018, which is a Continuation (CON) of US Application No. 14/859,139, filed September 18, 2015 and now US 9,890,164, which is a Continuation (CON) of US Application No. 13/915,204, filed June 11, 2013 and now US 9,145,408, which is a Continuation (CON) of US Application No. 13/010,632, filed January 20, 2011 and now US 8,476,271, which is a Continuation (CON) of International Application No. PCT/IB2009/006356, filed July 20, 2009, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/082,482, filed July 21, 2008.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, without traverse, in the reply filed on December 28, 2020, is acknowledged: a) Group I - claims 60-64; and b) substituted quinoxaline - p. 54, Scheme P, Compound 362.
	Similarly, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on July 27, 2020.
	Likewise, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on July 27, 2020, or the Final Rejection, mailed on February 5, 2021.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments, filed April 5, 2021, and/or the Amendments to the Claims, filed December 28, 2020.
	Thus, a third Office action and prosecution on the merits of claims 60-64 is contained within.

Reasons for Allowance

	Claims 60-64 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a pharmaceutically acceptable salt of a substituted quinoxaline, as recited in claim 60.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624